Title: Ralph Izard to the American Commissioners, 5 February 1778
From: Izard, Ralph
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
Paris 5th. Feby. 1778.
When Congress did me the honour to send me a Commission, and Instructions for the Court of Tuscany, they did not inform me to whom I was to apply for money to bear my expenses. I therefore think it proper to apply to you, to know if you have any money belonging to them in your hands, and if it is agreeable to you for that purpose to give me a Letter of credit on your Banker for Two Thousand Louis D’ors on the public account. I have the honour to be with great regard Gentlemen Your most obedient humble Servant
Ra: Izard.
The Honourable Benjn. Franklin Silas Deane, & Arthur Lee Esqrs.
